EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Ryan Davis (Reg. No. 68,412) on 3/15/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 1, 10 and 18 and cancel claims 3-5, 9, 11, 12, 13, 17, 9 and 20 as follows:
--1.    (Currently Amended) A method comprising: providing a remote field testing probe in a wellbore containing pipe; generating a magnetic field on the remote field testing probe while the remote field testing probe is moving;


determining properties and at least one defect of the pipe using the measured magnetic field via signal processing in conjunction with modeling; wherein,
at least one detector solenoid of the array of detector solenoids comprises a bobbin and a helical coil;
the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and
the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions;
wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils.--


--4.	(Canceled)--
--5.	(Canceled)--
--9.	(Canceled)--

--10.    (Currently Amended) A system comprising:
a remote field testing probe comprising an array of detector solenoids, wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid, the non-uniform solenoid response comprising a non-uniform turn density and a non-uniform winding area; a processor; and
a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising:
causing the remote field testing probe to generate a magnetic field as the remote field testing probe moves;
receiving a measured magnetic field from the remote field testing probe, wherein the measured magnetic field is the magnetic field modified by a presence of nearby pipe; and
determining pipe properties and at least one defect of the pipe from the measured magnetic field; wherein,
at least one detector solenoid of the array of detector solenoids comprises a bobbin and a helical coil;
the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and
the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions;
wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils.--

--11.	(Canceled)--

--12.	(Canceled)--

--13.	(Canceled)--

--17.	(Canceled)--

--18.    (Currently Amended) A non-transitory computer-readable storage device having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising:
while a remote field testing probe is moving within a wellbore containing pipe, causing generation of a magnetic field such that an array of detector solenoids detects a measured magnetic field which is the magnetic field modified by a presence of nearby pipe, 
determining pipe properties and at least one defect of the pipe from the measured magnetic field; wherein,
at least one detector solenoid of the array of detector solenoids comprises a bobbin and a helical coil;
the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and
the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions;
wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils.--
--19.	(Canceled)--
--20.	(Canceled)--


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-2, 6-8, 10, 14-16 and 18 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 12/21/2020, with respect to the rejection of independent claims 1, 10 and 18 has been fully considered and finds the claims allowable with the examiner’s amendments dated on 3/15/2021. 

Applicant argues on page 8-9 of the remarks regarding the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Legendre et al. (US 20150127274 A1) in view of  Rodriguez (US 20160042841 A1), that, “However, Applicant continues to submit that dependent claim 9, as an example, independently distinguishes over Legendre and Rodriguez. Claim 9 recites “the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils.” The Office refers to paragraph [0081] of Rodriguez. However, this paragraph only notes “The density of the windings may be varied for example by varying the spacing between the individual windings and/or by using windings of different cross-sectional area.” (Rodriguez, [0081]). This paragraph discusses spacing between individual windings, but does not discuss along the longitudinal axis, a spacing between subsequent solenoid coils. Thus, claim 9 even further distinguishes over the cited references.”

Applicant’s argument regarding the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Legendre et al. (US 20150127274 A1) in view of Rodriguez (US 20160042841 A1) (in combination with claim 5) is persuasive because of the argument filed on 12/21/2020 also in combination with the examiner’s amendment on 3/15/2021. Therefore, the rejection of claim 9 has been withdrawn. Claim 9 in combination with claim 5 is introduced into independent claim 1 which makes claim 1 allowable and similar amendment for independent claims 10 and 18 make the claims allowable. 

Claims 1-2, 6-8, 10, 14-16 and 18 are allowed in view of the applicant’s argument filed 12/21/2020 and also with the Examiner’s amendment dated on 3/15/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid,……….
the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and
the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions;
wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils;

Legendre et al. (US 20150127274 A1), Rodriguez (US 20160042841 A1) and Zimmerman (US 20080278157 A1) are regarded as the closest prior art to the invention of claim 1. Legendre discloses, “a method and apparatus for detecting corrosion loss in well bore tubulars; more specifically, this method and apparatus relate to the removal of double indication of defects from varying tubular geometries while performing remote field eddy current non-destructive inspection of such tubulars (Paragraph [0002] Line 1-6; Figure 2). This apparatus for measuring defects in a well bore pipe using remote field eddy current measurement provides a transmitter coil and a plurality of receiver coils in spaced axial relationship from each other (Paragraph [0011] Line 1-4). The measuring arrangement 100 is shown schematically in FIG. 2.  The tool provides a transmitter coil 110 and receiver coils 120 (only one of which is shown in this drawing) situated on the longitudinal axis of the tool Ax.  In the preferred embodiment of the invention all transmitters and receivers are solenoids with axes parallel or equal to the tool axis Ax (Paragraph [0025] Line 6-11). The final choice of frequencies, spacing, coil lengths turns, coil turns and winding radii need to be determined based on optimizing the sensitivity of the transimpedance measurement to the desired pipe parameters and based on the requirements of data processing algorithms, all well known to those in this art. In particular there may be multiple  The cross-sectional area of the superconducting cable may be varied across the superconducting device, for example by varying the width and/or the thickness and/or the diameter of the superconducting cable along the length of the superconducting cable (i.e. in a lengthwise or longitudinal direction). Similarly, if the superconducting device comprises a superconducting layer, the width and/or the thickness of the superconducting layer may be spatially varied (Paragraph [0058] Line 3-11). In an example, the superconducting device (e.g. a coil, a solenoid, a toroid, etc.) may comprise a plurality of turns (windings) of at least one superconducting cable (e.g. tape or wire) having a constant or a variable width. A different number of windings or different winding density of the at least one superconducting cable may be used in the different regions of the superconducting device, with the number or the density of the superconductor windings in the regions of reduced  Zimmerman teaches, “an eddy current probe moves along a longitudinal axis and includes a support structure defining a surface, the surface including a set of panels. Conductor coils are distributed across said surface, each panel includes at least one coil section, and each coil section lies transverse to the longitudinal axis (Paragraph [0011] Line 1-5), Probes can include a three-coil probe, consisting of a single transmit coil, and two receiver coils.  As described above, each of the three coils may actually consist of a number (undefined) of shorter coil segments connected in series. These coils may be tipped at an angle (typically between 0 and 90 degrees) to the tube axis.  The angle is chosen based on the desired detection of the probe (Paragraph [0037] Line 1-12). Figures 6, 7 and 8 shows that the coils have different winding patterns; For a probe with six coil sections, pattern 30 occupies the first, third, and fifth panels or sections of surface 12 while pattern 40 occupies the second, fourth, and sixth panels or sections of surface 12. For a probe with eight coil sections, pattern 30 occupies the first, third, fifth, and seventh panels or sections of surface 12 while pattern 40 occupies the second, fourth, sixth, and wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid,……….the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions; wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference.

Claims 2, 6-8 are allowed by virtue of their dependence from claim 1. 

Regarding claim 10, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid;………..
the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and
the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions;
wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils.
The most pertinent prior art of record to Legendre et al. (US 20150127274 A1), Rodriguez (US 20160042841 A1) and Zimmerman (US 20080278157 A1), failed to specifically teach the invention as claimed. However, the invention of Legendre, Rodriguez and Zimmerman, even if modified, do not alone or in combination with the other art of record, teach or fairly wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid;………..the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions; wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils” and also in combination with all other elements in claim 10 distinguish the present invention from the prior art. 

Claims 14-16 are allowed by virtue of their dependence from claim 10. 


Regarding claim 18, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid;….
the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and
the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions;
wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils.

The most pertinent prior art of record to Legendre et al. (US 20150127274 A1), Rodriguez (US 20160042841 A1) and Zimmerman (US 20080278157 A1), failed to specifically teach the invention as claimed. However, the invention of Legendre, Rodriguez and Zimmerman, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid;……the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions; wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils” and also in combination with all other elements in claim 18 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866